IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00013-CR

KAREN WHITE,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 26,704


                         MEMORANDUM OPINION


      Appellant, Karen White, has filed a motion requesting the dismissal of this

appeal. See TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal, and

appellant and her attorney have personally signed the motion. See id. Accordingly, we

grant the motion and hereby dismiss appellant’s appeal.




                                              AL SCOGGINS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed February 12, 2015
Do not publish
[CR25]




White v. State                                  Page 2